                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
LEIGHTON D. LINDSEY,
                                                                     ORDER
                            Plaintiff,
                                                                   18-cv-1018-bbc
              v.

RENEE SCHUELER, MAUREEN WHITE,
MICHAEL DITTMANN, ANGELICA ROWEN-FOX,
TERESA GAIER, SHANE HINTON AND JOSHUA CRAFT,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Leighton D. Lindsey is proceeding on claims that prison staff at the

Columbia Correctional Institution repeatedly delayed providing him adequate medical

treatment for an abscess under his chin. On January 6, 2020, defendants filed a motion for

summary judgment. Plaintiff’s response was due on February 6, 2020, but plaintiff has

failed to file any materials in opposition to defendants’ motion. His failure to respond

suggests that he may have lost interest in pursuing his case and no longer intends to

prosecute it.

       I will give plaintiff one more opportunity to submit a substantive response to

defendants’ motion for summary judgment. If he fails to do so by the new deadline, I will

dismiss this case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for

plaintiff’s failure to prosecute it.




                                             1
                                            ORDER

       IT IS ORDERED that plaintiff Leighton D. Lindsey may have until March 3, 2020

to file a response to defendants’ motion for summary judgment. If he does not respond by

that date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for plaintiff’s failure

to prosecute it.



       Entered this 18th day of February, 2020.



                                             BY THE COURT:

                                             /s/
                                             ________________________
                                             BARBARA B. CRABB
                                             District Judge




                                                2
